Citation Nr: 1635624	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right hemidiaphragm paralysis secondary to right rotator cuff repair surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and T.H.


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a notice of disagreement (NOD) in July 2006; a statement of the case (SOC) was issued in July 2009; and a substantive appeal (VA Form 9) was received in August 2009.

In October 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

This matter was previously before the Board in March 2013, at which time it was remanded for further development of the record. 


FINDINGS OF FACT

1. The Veteran has been shown to have an additional disability of right phrenic nerve paralysis (resulting in decline in function of the right diaphragm) as a result of VA surgery (right rotator cuff repair) performed at the Atlanta VAMC on July 20, 2004.

2. The additional disability was the result of surgical complications that were not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of right phrenic nerve paralysis as a result of VA surgery performed at the Atlanta VAMC on July 20, 2004, have been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38  U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).

In the decision below, the Board has granted the Veteran's claim for entitlement to compensation under the provisions of 38  U.S.C. A. § 1151.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Section 1151 Claim- Applicable Law and Regulations

A Veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C.A. § 1151(a)(1)(A), (B)(West 2014); 38 C.F.R. § 3.361 (a)-(d)(2015); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation. 38 U.S.C.A. § 1151 (a)(West 2014).

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question. 38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct. 38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.301 (c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA. 38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity. Loving, 19 Vet. App. at 101.  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event." 38 U.S.C.A. § 1151 (a)(1).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue before the Board is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of right hemidiaphragm paralysis as a result of VA surgery performed at the VA Medical Center (VAMC) in Atlanta on July 20, 2004.  Specifically, the Veteran contends that he immediately developed breathing problems (e.g., shortness of breath, wheezing, etc.) and, ultimately, right hemidiaphragm paralysis after the July 2004 right shoulder rotator cuff repair surgery.  During his hearing before the undersigned, and in other statements of record, the Veteran reported that he was administered a "double dose" of anesthesia for his right shoulder surgery, which he believes resulted in the right lung paralysis and continued respiratory problems. See Hearing Transcript, pp. 9-13; see also July 2006 NOD.  

Upon review of the evidence of record, including a November 2015, VA treatment reports, and lay assertions, entitlement to §1151 compensation is warranted for the Veteran in the present case. 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361 (a)-(d).

The medical record confirms that the Veteran underwent right shoulder rotator cuff repair at the Atlanta VAMC in July 2004.  The operative report reflects that the Veteran was placed under general anesthesia without incident and was taken to the recovery room in stable condition after surgery was completed.

Following the July 2004 surgery, the Veteran was treated at both VA (Decatur and Atlanta VAMCs) and private (Northeast Georgia Hospital/ER) facilities for complaints of dizziness, shortness of breath, and lightheadedness beginning in September 2004.  An October 2004 VA CT scan of the chest revealed marked elevation of the right hemidiaphragm and right-sided diaphragmatic paresis/paralysis.  

Notably, the majority of these treatment reports show that the Veteran's respiratory symptoms commenced after his right shoulder surgery in July 2004. See, e.g., VA September 2004 VA Nursing Note (states onset of vertigo 6 to 8 weeks, also episodes sob treated at local ER with diagnosis of partial collapsed lung on right and bronchitis); see also November 2004 Nursing Note (shortness of breath since surgery in July 2004); and December 2004 VA Treatment Note (wheezing and shortness of breath, not getting better, diaphoresis started after surgery on shoulder). 

VA and private treatment records dated throughout 2005 show continued complaints of, and treatment for respiratory problems and right hemidiaphragm paralysis.

Of note, review of the medical record prior to the July 2004 VA surgery does not document any significant respiratory problems or diaphragmatic paresis/paralysis prior to the July 2004 surgery. 

A VA opinion was provided in November 2015.  The examiner opined that it was least as likely as not that the Veteran sustained additional disability to his right phrenic nerve (resulting in decline in function of the right diaphragm) as a result of VA medical care/treatment/ and/or examination to, specifically include the July 2004 right shoulder rotator cuff repair surgery and general anesthesia administered.  The additional disability was specifically noted as paralysis of the right diaphragm.  He provided extensive rationale for this conclusion.   

The Board finds the November 2015 VA opinion to be highly probative as to the issues of additional disability and causation as the examiner extensively reviewed the Veteran's pre- and post-surgical treatment records, considered the Veteran's lay statements as to onset of respiratory symptoms, and provided rationale for all conclusions reached.   

Thus, based on the probative November 2015, the Board finds that the Veteran has an additional disability, which was caused by his VA surgery and did not result from his own misconduct.  Accordingly, the first and second requirements of a 38 U.S.C.A. § 1151 claim - an additional disability and causation, are established based on the current evidence of record, and are not in dispute. See 38 C.F.R. § 3.361 (b), (c).

Further, the Board finds that the Veteran's additional disability (as paralysis of the right diaphragm) was proximately caused by an "event not reasonably foreseeable." 38 U.S.C. § 1151 (a)(1)(B); 38 C.F.R. § 3.361 (d)(2). 

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

In this case, the November 2015 VA examiner opined that it was more likely than not that the Veteran's additional disability (phrenic nerve injury/paralysis) was due to an event not reasonably foreseeable.  He reasoned that the paralysis of the right diaphragm was very likely the result of a phrenic nerve injury given the noted circumstances and that it was his opinion that "the phrenic nerve injury was not reasonably foreseeable because it would be a rare complication of shoulder surgery."  The examiner also noted that this was a known complication in up to 10 percent of cardiac (but not shoulder) surgeries.  

The Board finds the November 2015 VA opinion to be highly probative as to the issue of foreseeability as the examiner extensively reviewed the Veteran's pre- and post-surgical treatment records, cited to medical literature, and provided rationale for all conclusions reached.   

The Board further notes that a January 2016 VA addendum opinion essentially found that, while not unheard of, phrenic nerve paralysis was an "unexpected" and "extremely rare" complication of shoulder surgery.  This opinion supports the conclusion that a reasonable health care provider would not have considered phrenic nerve paralysis to be an "ordinary risk" of the shoulder surgery/treatment provided.  

Notably, there are no contrary medical opinions regarding foreseeability of record. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable.  Accordingly, the evidence supports entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 in the present case. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of right phrenic nerve paralysis (resulting in decline in function of the right diaphragm) as a result of VA surgery performed at the Atlanta VAMC on July 20, 2004, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


